Citation Nr: 0333042	
Decision Date: 11/25/03    Archive Date: 12/10/03

DOCKET NO.  02-12 154	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a previously denied claim of entitlement to service 
connection for residuals of a low back injury, to include 
traumatic arthritis.  

2.  Whether new and material evidence has been received to 
reopen a previously denied claim of entitlement to service 
connection for residuals of a left knee injury, to include 
traumatic arthritis.


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

C. Fetty, Counsel


INTRODUCTION

The veteran had active service from June 1962 to May 1964 and 
he had a period of active duty for training (hereinafter 
ACDUTRA) from February to June 1988.  

This appeal arises from an April 2002 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
Roanoke, Virginia.  In that decision, the RO denied the 
veteran's application to reopen his claims of entitlement to 
service connection for residuals of a back injury, to include 
traumatic arthritis, and for residuals of a left knee injury, 
to include traumatic arthritis.  The veteran perfected a 
timely appeal of these determinations.

During the pendency of this appeal, the RO, within the 
content of a July 2002 Supplemental Statement of the Case, 
reopened the claim of service connection for residuals of a 
back injury, based on new and material evidence, and denied 
that claim on the merits.  However, based on the ruling in 
Barnett, the Board is not bound by the RO's determination in 
this regard and must also review whether new and material 
evidence has been received to reopen the back claim.  Barnett 
v. Brown, 8 Vet. App. 1 (1995), aff'd, 83 F. 3d 1380 (Fed. 
Cir. 1996).  Moreover, given the holding in Jackson, the 
Board has a jurisdictional responsibility to consider whether 
it was proper for a claim to be reopened, and there is no 
prejudice to the appellant's ability to present his (or her) 
case when the Board addresses the issue of whether the claim 
should be reopened rather than addressing the reopened claim 
on the merits.  Jackson v. Prinicipi, 265 F.3d 1366 (Fed. 
Cir. 2001).  Hence, the Board construes the veteran's back 
claim as an attempt to reopen a finally decided claim, which 
requires the submission of new and material evidence as 
prescribed by 38 U.S.C.A. § 5108.

The issue of whether new and material evidence has been 
received to reopen a previously denied claim of service 
connection for residuals of a left knee injury, and a merits-
based review of the issue of service connection for residuals 
of low back injury, will be addressed in the remand that 
follows this decision.


FINDINGS OF FACT

1.  In a September 1993 decision, the Board denied the claim 
of service connection for residuals of a low back injury, to 
include traumatic arthritis.  Reconsideration of this Board 
decision has not been requested, on motion, by the veteran or 
his representative, or by the Board.

2.  The evidence received since the September 1993 Board 
decision, with respect to the claim for service connection 
for residuals of a back injury, is new, and it bears directly 
and substantially upon the specific matter of whether a low 
back disorder was incurred in or aggravated by service, and; 
when considered together with all of the evidence of record, 
it has a significant effect upon the facts previously 
considered.


CONCLUSIONS OF LAW

1.  The September 1993 Board decision, which denied service 
connection for residuals of a low back injury, to include 
traumatic arthritis, is final.  38 U.S.C.A. §§ 511(a), 
7103(a), 7104 (West 2002); 38 C.F.R. § 20.1100 (2003).

2.  The evidence received since the September 1993 Board 
decision, which denied service connection for residuals for 
residuals of a low back injury, to include traumatic 
arthritis, is new and material, and the claim for this 
benefit is reopened. that claim is reopened.  38 U.S.C.A. 
§ 5108 (West 2002); 38 C.F.R. § 3.156(a) (effective prior to 
August 29, 2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking to reopen his claim of entitlement to 
service connection for residuals of a back injury, to include 
traumatic arthritis, which was previously denied by the Board 
in a September 1993 decision.  In March 2000, the veteran 
filed his application to reopen this claim.  As such, the 
application to reopen was received prior to August 29, 2001, 
the effective date of the amended version of 38 C.F.R. 
§ 3.156(a), and; therefore, the amended provisions are not 
for application in this case.  See 66 Fed. Reg. 45620, 45629-
45630 (Aug. 29, 2001) (codified at 38 C.F.R. § 3.156(a) 
(2003)).

The record reflects that the pertinent evidence of file at 
the time of the September 1993 Board decision consists of 
service medical records (SMRs), VA examination reports, a 
private medical report, statements, and sworn testimony of 
the veteran.  Based on this evidence, the Board found that 
the veteran sustained an acute and transitory back injury in 
1988 while on active duty for training, which resolved 
without any residual disability by the time of his release 
from such duty.  The Board further found that a chronic back 
disorder, characterized as an old compression deformity of 
the second lumbar vertebrae, was not manifested until, at 
least June 1990, two years after his release from the 
foregoing period of active duty for training.  Thus, the 
Board concluded that a back disorder, characterized as an old 
compression deformity of the second lumbar vertebrae, was not 
incurred in or aggravated during military service or while 
performing active duty for training.  As a result, the Board 
denied the veteran's claim of entitlement to service 
connection for residuals of a back injury, to include 
traumatic arthritis.

Unless the Chairman of the Board orders reconsideration, all 
decisions of the Board are final on the date stamped on the 
face of the decision.  38 C.F.R. § 20.1100; see also 38 
U.S.C.A. §§ 511(a), 7103(a), 7104(a).  Because the record 
does not reflect that the veteran or his representative, or 
the Board requested reconsideration of the September 1993 
Board decision, the decision is final based on the evidence 
then of record.  Id.

With respect to a claim that has been finally disallowed, the 
law and regulations provide that if new and material evidence 
has been presented or secured, the claim may be reopened and 
the former disposition reviewed.  38 U.S.C.A. § 5108.  "New 
and material" evidence, for purposes of this appeal, is 
defined as evidence not previously submitted, not cumulative 
or redundant, and which by itself, or along with evidence 
previously submitted, is so significant that it must be 
considered to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a) (effective prior to August 29, 2001); 
Hodge v. West, 155 F.3d 1356 (Fed Cir 1998); see also Evans 
v. Brown, 9 Vet. App. 273 (1996).

Furthermore, the Court has stated that in determining whether 
the evidence is new and material, the credibility of the 
newly presented evidence is to be presumed.  See 
Kutscherousky v. West, 12 Vet. App. 369, 371 (1999) (per 
curiam) (holding that the "presumption of credibility" 
doctrine, as articulated in Evans v. Brown, 9 Vet. App. 273 
(1996), was not altered by the ruling in Hodge, and continues 
to be binding precedent).  The Board is required to give 
consideration to all of the evidence received since the last 
disallowance of this claim on any basis, in this case, since 
the Board decision dated in September 1993.  See Hickson v. 
West, 12 Vet. App. 247, 251 (1999).

Under the laws administered by VA, service connection may be 
granted for a disability resulting from personal injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in the active military service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002).  Active military 
service includes any period of active duty for training 
during which the individual concerned was disabled or died 
from a disease or injury incurred or aggravated in the line 
of duty.  38 U.S.C.A. § 101(24)(A)-(B) (West 2002).

Currently, the evidence received into the record since the 
Board's September 1993 decision includes an opinion of a 
private physician who examined the veteran in August 2000.  
The August 2000 report notes that the veteran has been 
unemployed and on Social Security Administration (SSA) 
disability benefits since 1988.  The veteran brought X-rays, 
taken in June 2000, which a physician interpreted as showing 
degenerative disc changes and facet changes, mild osteopenia, 
and an old compression fracture at L1.  The physician also 
stated, "I assume it is related to the automobile 
accident."  The physician recommended magnetic resonance 
imaging (MRI). 

An MRI, performed in September 2000, showed widespread 
degenerative disc changes throughout the lower spine, 
including foraminal stenosis at L4-5.  The veteran reported 
that relevant symptoms had existed for some time.  

The veteran underwent a VA compensation and pension 
orthopedic examination in January 2001.  The veteran reported 
nearly constant low back pain that did not radiate down 
either leg; however, he did have paresthesias of all toes.  
After reviewing the claims file and examining the veteran, 
the examiner had this to say:

I do not believe the degenerative joint 
disease of his lumbar spine is caused by the 
accident of 1988.  However, I do believe it 
exacerbated underlying degenerative 
arthritis.  The degenerative arthritis has 
progressed over time because of his own 
particular aging characteristics and has now 
progressed to the point of spinal stenosis.  

The examiner indicated that the veteran has degenerative 
joint disease and arthritis of the lumbar spine.  

The above medical evidence is new and material to the issue 
of service connection for the low back because it shows the 
presence of degenerative arthritis and it relates this 
arthritis to an active service injury on an aggravation 
basis.  It is not merely cumulative of earlier medical 
evidence.  This so because the earlier evidence does not 
contain a finding of degenerative arthritis, and no medical 
evidence tending to indicate aggravation of a preexisting 
disease had been received into the record at the time of the 
previously denied Board decision.  Thus, this evidence is new 
and material as contemplated by 38 C.F.R. § 3.156(a) 
(effective prior to August 29, 2001) and provides a basis to 
reopen the veteran's claim for service connection for 
residuals of a low back injury, to include traumatic 
arthritis.  38 C.F.R. § 5108.

The Board finds that the veteran is not prejudiced by its 
consideration of the matter of whether new and material 
evidence has been received to reopen a previously denied of 
claim for service connection for residuals of a back injury, 
because the outcome on this matter represents a favorable 
action by the Board.  See, e.g., Bernard v. Brown, 4 Vet. 
App. 384 (1993); Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991).


ORDER

Having received new and material evidence, the veteran's 
claim of entitlement to service connection for residuals of a 
low back injury is reopened; and the appeal is granted to 
this extent only.


REMAND

Having reopened the veteran's claim for service connection 
for residuals of a low back injury, the Board may consider 
the merits of that claim only after ensuring that the veteran 
has received the notice and the assistance contemplated by 
the Veterans Claims Assistance Act of 2000 (VCAA).

After having carefully reviewed the record, the Board finds 
that the requirements of the VCAA, codified at 38 U.S.C.A. 
§§ 5100, 5103, 5103A, 5107, and 5126, and codified as amended 
at 5102, 5103, 5106 and 5107 (West 2002) have not been 
satisfied with respect to the issues on appeal.  
Specifically, the VCAA provides that the duty to assist 
includes providing a medical examination or obtaining a 
medical opinion when such an examination or opinion is 
necessary to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(b)(1), (2).

Since the underlying etiological basis for the diagnosis of 
degenerative joint disease and arthritis of the lumbar spine 
in the record on appeal has been called into question, the RO 
should, after the foregoing development, schedule the veteran 
for a VA orthopedic examination, to include a medical 
opinion.  The VA examiner should review all of the lay and 
medical evidence of record, and should render an opinion as 
to the initial onset of the veteran's lumbar spine disability 
(if possible), and as to whether the veteran's lumbar spine 
disorder is attributable to his period of service, or was 
caused or aggravated while performing a period of active duty 
for training.

Similarly, the VCAA and the implementing regulations 
essentially eliminate the requirement that a claimant submit 
evidence of a well-grounded claim, and essentially provide 
that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim if there is a reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.

With respect to the issue of whether new and material 
evidence has been received to reopen a previously denied 
claim of entitlement to service connection for residuals of a 
left knee injury, to include traumatic arthritis, and the 
issue of entitlement to service connection for residuals of a 
back injury, to include traumatic arthritis, there is nothing 
in the record that satisfies the notification requirements of 
the VCAA, and action by the RO is needed to satisfy those 
requirements.  See Disabled American Veterans v. Secretary of 
Veterans Affairs, 327 F.3d. 1339 (Fed. Cir. 2003).  

Finally, in a decision promulgated on September 22, 2003, 
Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, No. 02-7007, -7008, -7009, -7010 (Fed. Cir. 
September 22, 2003), the United States Court of Appeals for 
the Federal Circuit invalidated the 30-day response period 
contained in 38 C.F.R. § 3.159(b) (1).  The Federal Circuit 
made a conclusion similar to the one reached in Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F. 3d 
1339, 1348 (Fed. Cir. 2003) (reviewing a related Board 
regulation, 38 C.F.R. § 19.9).  The Court found that the 30-
day period provided in 38 C.F.R. § 3.159(b) (1) to respond to 
a VCAA duty to notify is misleading and detrimental to 
claimants whose claims are prematurely denied short of the 
statutory one-year period provided for response.  Therefore, 
since this case is being remanded for additional development 
or to procure a procedural defect, the RO must take this 
opportunity to inform the appellant that notwithstanding the 
information previously provided, a full year is allowed to 
respond to a VCAA notice.  

Accordingly, this case is REMANDED for the following 
development:

1.  With respect to the issues of 
entitlement to service connection for 
residuals of a back injury, and whether 
new and material evidence has been 
received to reopen a previously denied 
claim of entitlement to service 
connection for residuals of a left knee 
injury, the RO should send the veteran a 
letter that complies with the 
notification requirements of the VCAA, as 
well as 38 U.S.C.A. §§ 5102, 5103, and 
5103A (West 2002) and any other 
applicable legal precedent.  The veteran 
should be informed that any evidence and 
information submitted in response to the 
letter must be received within one year 
of the date of the RO's letter, and that 
he should inform the RO if he desires to 
waive the one-year period for response.

2.  The RO should schedule the veteran 
for a VA examination by a physician with 
appropriate expertise to determine the 
etiology of any currently present back 
disability, to include degenerative 
arthritis of the lumbar spine.  The 
claims folder, to include a copy of the 
Remand, should be made available to and 
be reviewed by the examiner.  All 
indicated tests and studies should be 
accomplished, and clinical findings 
should be reported in detail.  Based on a 
review of the records contained in the 
claims folder and the examination 
results, the examiner is asked to address 
the following questions:  

(a).  Has the veteran developed a back 
disorder, to include degenerative 
arthritis of the lumbar spine?  If so, 
state the diagnosis or diagnoses.

(b).  If the examiner finds that the 
veteran has developed a back disorder, 
including degenerative arthritis of 
the lumbar spine, is it at least as 
likely as not that such disorder had 
its onset during his period of active 
service from June 1962 to May 1964, 
or; was caused by any incident that 
occurred during such active service?

(c).  Whether it is at least as likely 
as not that degenerative arthritis of 
the lumbar spine was manifested within 
one year following the veteran's 
discharge in May 1964.

(d).  Did a back disorder, to include 
degenerative arthritis of the lumbar 
spine, exist prior to the veteran's 
period of active duty for training 
from February 1988 to June 1988?  If 
so, state (if possible) the 
approximate date of onset of such 
disorder.

(e)  If a back disorder, including 
degenerative arthritis of the lumbar 
spine, preexisted the veteran's period 
of active duty for training, did that 
disorder increase in disability during 
such training?  In answering this 
question, the examiner is asked to 
specify whether the veteran sustained 
temporary or intermittent symptoms 
resulting from the February 1988 car 
accident; or whether there was a 
permanent worsening of the underlying 
pathology of the back disorder due to 
the February 1988 car accident, 
resulting in any current disability.

(f).  If a back disorder, including 
degenerative arthritis of the lumbar 
spine, increased in disability during 
such training, was that increase due 
to the natural progression of the 
disease?

(g).  If the examiner finds that a 
back disorder, to include degenerative 
arthritis of lumbar spine, did not 
exist prior to the veteran's period of 
active duty for training from February 
1988 to June 1988, is it at least as 
likely as not that such a disorder had 
its onset during such training, or; 
was it caused by any incident that 
occurred during such training, to 
include the February 1988 car 
accident?

A complete rationale should be given for 
all opinions.  In this regard, the 
opinion should be based on examination 
findings, historical records, and medical 
principles. 

3.  Then, the RO should readjudicate the 
issues of whether new and material 
evidence has been received to reopen a 
previously denied claim of entitlement to 
service connection for residuals of a 
left knee injury; and entitlement to 
service connection for residuals of a 
back injury on a de novo basis, in light 
of all pertinent evidence and legal 
authority.

If the benefit sought on appeal remains denied, the RO should 
furnish to the veteran and his representative an appropriate 
supplemental statement of the case, and afford him the 
opportunity to provide written or other argument in response 
thereto before the claims file is returned to the Board for 
further appellate consideration.

The purpose of this remand is to obtain clarifying data, and 
to ensure due process of law.  The Board intimates no 
opinion, legal or factual, as to the ultimate disposition in 
this case by reason of this remand.  No action is required of 
the appellant until he is notified by the RO.  The appellant 
has the right to submit additional evidence and argument on 
the matter or matters the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



	                     
______________________________________________
	Deborah W. Singleton
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



